DETAILED ACTION
This Office Action is in response to the communication filed on 07/12/2019. 
Claims 1-10 have been canceled. Claims 11-25 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
In view of [0026] of the specification which states "A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire", the term "computer readable storage medium" as recited in claims 11 and 16 has been interpreted as a non-transitory computer readable storage medium.
Claim Objections
Claims 12, 21, and 23 are objected to because of the following informalities: 
. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-21, 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
"the second half of the garbled circuit program" as recited in claims 16-18 lacks antecedent basis. For examination purposes, "the second half of the garbled circuit program" has been interpreted as the garbled circuit program.
"the client" as recited in claim 16 lacks antecedent basis. For examination purposes, "the client" has been interpreted as a client.

"the social network" as recited in claim 21 lacks antecedent basis. For examination purposes, "the social network" has been interpreted as a social network.
Claim 24 recites "the machine learning model," however, it’s unclear whether this refers to "a machine learning model" in claim 23, "a custom machine learning model" in claim 24 or some other machine learning model. For examination purposes, "the machine learning model" has been interpreted as any machine learning model.
The remaining dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6-9 of copending Application No. 16510136 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-4 and 6-9 of copending Application No. 16510136 discloses all the limitations (steps) recited in claims 11-13 and 15-19 instant application except that the copending claims do not disclose a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform the steps. However, it would have been .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 16203830
Copending application 16510136
11
2
12, 13, 15
2, 3, 4
16
6
17-19
7-9


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 16-21, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilad-Bachrach et al. (US 2018/0268283).
Claim 11, Gilad-Bachrach teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
generate a garbled circuit program compiled into a first half and a second half; (e.g. figs. 2, 3, [0040], "The host systems 104a, 104b then engage in a cooperative protocol 318…the cooperative protocol 318 is implemented as a garbled circuit protocol using the noisy gradient sum 312 and the noisy perturbation sum 316 as inputs to generate the noisy gradient 320" [0041], "Accordingly, the noisy gradient 320 is communicated to the source systems 102a, 102b" [0054]-[0056], "the host system 104 averages the different gradient values to obtain an average gradient value…adds a noise term to the average gradient value to generate a noisy gradient average…the noisy gradient average 
send the second half of the garbled circuit program to a client server of a client; (e.g. figs. 2, 3, [0041], "the noisy gradient 320 is communicated to the source systems 102a, 102b" [0055]-[0056], "the noisy gradient average can be calculated via a garbled circuits protocol…The host system…communicates the noisy gradient average to the multiple different source systems 102" [0080], "One or more of the host systems 104a, 104b…communicate the noisy gradient 320 to the source systems 102a, 102b")
receive social network data from a social network provider; (e.g. figs, 2, 3, [0021], "the source systems 102 represent different data sources that can provide data…The source systems 102 include various instances of information systems that collect and aggregate different types of data, such as…social networking information" [0045]-[0046], "a source system 102 calculates the gradient value using backpropagation with a data set 108…source system 102…communicates the gradient value to the host system 104" [0053], "The host system 104, for 
index, utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, the social network data based on predetermined intent categories; and (e.g. figs, 2, 3, 7, [0072]-[0075], "The host system 104a…receives the perturbed gradients from different source systems 102…the host system 104a sums a set of perturbed gradients to generate a gradient sum. The gradient sum [tilde over (g)].sub.1, for instance is generated as: [tilde over (g)].sub.1=.SIGMA..sub.i(g.sub.i+r.sub.i)s mod mC…smod is a symmetric mode operation, such as calculated as:  x mod C=((x+C)mod 2C)-C…The host system 104a…calculates a seed value s.sub.1")
generate search results, utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, based on client data at the second half of the garbled circuit program; (e.g. figs. 2, 3, 7, [0079], "the host systems 104a, 104b participate in a garbled circuits 
wherein the client data is private with respect to the social network provider and the social network data is private with respect to the client. (e.g. [0024], "cooperation between the source systems 102 and the host system 104 enables various attributes of the different data sets 108 to be used to generate the predictive models 116, while protecting the raw data from an individual data set 108 from being exposed (e.g., directly or inferred) across the different source systems 102. This enables multiple data sets 108 to be used to generate an individual predictive model 116 thus increasing a robustness and accuracy of the individual predictive model 116, while protecting a data set 108 from one source system 102 from being exposed to a different source system 102")
Claim 12, Gilad-Bachrach teaches:

Claim 13, Gilad-Bachrach teaches:
generate an alert, utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, wherein the alert is based on the search results; and issue the alert to the client server. (e.g. figs. 7, [0082], [0087])
Claim 14, Gilad-Bachrach teaches:
wherein the alert is generated upon meeting a threshold based on the intent. (e.g. figs. 2, 4, 7, [0017], [0049], [0082], [0087])
Claim 16, Gilad-Bachrach teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
receive a first half of a garbled circuit program from a provider server, wherein the second half of the garbled circuit program is located at the provider server; (e.g. figs. 2, 3, 7, [0040], "The host systems 104a, 104b then engage in a 
input client data into the first half of the garbled circuit program, wherein the client data defines search criteria for a search of social network data received at the provider server from a social network provider; and (e.g. figs, 2, 3, 7, [0021], "the source systems 102 represent different data sources that can provide data…The source systems 102 include various instances of information systems that collect and aggregate different types of data, such as medical information ( e.g., patient records, medical statistics, and so forth)…education information…consumer information…government information…social networking information" [0045]-[0046], "a source system 102 calculates the gradient value using backpropagation with a data set 108…source system 102…communicates 
generate search results, utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the provider server, based on the client data; (e.g. figs. 2, 3, 7, [0079], "the host systems 104a, 104b participate in a garbled circuits protocol to compute the noisy average" [0081], "If the termination criterion does not occur…the host systems 104a, 104b receive further gradient values from the source systems 102a, 102b, and the process iterates until a termination criterion occurs" [0082], "If the termination criterion occurs…obtains a predictive model that represents a trained version of an initial data model…the predictive model is communicated to the source 
wherein the client data is private with respect to the social network provider and the social network data is private with respect to the client. (e.g. [0024], "cooperation between the source systems 102 and the host system 104 enables various attributes of the different data sets 108 to be used to generate the predictive models 116, while protecting the raw data from an individual data set 108 from being exposed (e.g., directly or inferred) across the different source systems 102. This enables multiple data sets 108 to be used to generate an individual predictive model 116 thus increasing a robustness and accuracy of the individual predictive model 116, while protecting a data set 108 from one source system 102 from being exposed to a different source system 102")
Claim 17, Gilad-Bachrach teaches:
index, utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the provider server, the social network data based on predetermined context categories. (e.g. figs. 2, 3, 7, [0072]-[0075])
Claim 18, Gilad-Bachrach teaches:

Claim 19, Gilad-Bachrach teaches:
receive client preferences regarding the alert, wherein the issuing of the alert is performed based on the client preferences. (e.g. figs. 2, 4, 7, [0017], [0049], [0082], [0087])
Claim 20, Gilad-Bachrach teaches:
wherein the alert is based on the search results meeting a threshold value with respect to intent of social network data content and a source of the content. (e.g. figs. 2, 4, 7, [0017], [0049], [0082], [0087])
Claim 21, Gilad-Bachrach teaches:
A system comprising:
a processor, a computer readable memory and a computer readable storage medium associated with a computing device; (e.g. [0093])
a garbled circuit program including a first half configured to be executed by the computing device and a second half configured to be cooperatively executed 
program instructions to index, by the garbled circuit program, social network data from a social network provider received at the first half of the garbled circuit, wherein the indexing is based on predetermined intent categories; 
program instructions to generate search results, by the garbled circuit program, based on client data from a client received at the second half of the garbled circuit program; and (e.g. figs. 2, 3, 7, [0079], "the host systems 104a, 104b participate in a garbled circuits protocol to compute the noisy average" [0081], "If the termination criterion does not occur…the host systems 104a, 104b receive further gradient values from the source systems 102a, 102b, and the process iterates until a termination criterion occurs" [0082], "If the termination criterion occurs…obtains a predictive model that represents a trained version of an initial data model…the predictive model is communicated to the source systems 102a, 102b from one or more of the host systems 104a, 104b" [0086], "ascertains an output of the predictive model. For instance, the predictive model provides an output prediction value based on values of the input data")

Claim 23, Gilad-Bachrach teaches:
wherein the first half and the second half of the garbled circuit utilize a machine learning model configured to index the social network data based on intent derived from the social network data. (e.g. figs. 2, 4, 7, [0049], [0057]-[0058], [0080], [0082])
Claim 24, Gilad-Bachrach teaches:
further comprising program instructions to generate a custom machine learning model based on a request from the client, wherein the machine learning model is a customized machine learning model based on the request. (e.g. figs. 2, 4, 7, [0017], [0082])
Claim 25, Gilad-Bachrach teaches:
wherein the alert is based on the search results meeting a threshold value with respect to intent of social network data content and a source of the content. (e.g. figs. 2, 4, 7, [0017], [0049], [0082], [0087])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Bachrach et al. (US 2018/0268283) in view of Kolesnikov et al. (US 2012/0076302).
Claim 15, Gilad-Bachrach teaches wherein the program instructions further cause the computing device to save data associated with the search results in an audit log (e.g. fig. 1, [0082], [0086]) and does not appear to explicitly teach but Kolesnikov teaches: 
an encrypted audit log. (e.g. [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Kolesnikov into the invention of Gilad-Bachrach, the motivation for 
Claim 22, Gilad-Bachrach teaches further comprising program instructions to save data associated with the search results in an audit log (e.g. fig. 1, [0082], [0086]) and does not appear to explicitly teach but Kolesnikov teaches:
an encrypted audit log. (e.g. [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Kolesnikov into the invention of Gilad-Bachrach, the motivation for such an implementation would be for the purpose of providing privacy to the parties of electronic transactions and preventing adversary's attack against garbled circuit (Kolesnikov [0002], [0016]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
US 2011/0211692 discloses a server module evaluates a circuit based on concealed inputs provided by respective participant modules, to provide a 
US 10,691,754 discloses a system for secure databased searching using garbled circuit techniques. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/AMIE C. LIN/Examiner, Art Unit 2436